Citation Nr: 1015163	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  06-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from January 2003 to June 2003 
and from December 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in March 
2010; a transcript is of record.


FINDINGS OF FACT

The Veteran's bilateral pes planus is characterized by pain 
with standing and walking, tenderness to palpation, and no 
objective evidence of marked deformity, swelling on use, or 
characteristic callosities.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for bilateral pes planus with plantar fasciitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
(DCs) 5299-5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In March 2005 and April 2005 VA sent the Veteran letters 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist her in obtaining evidence necessary to 
support her claim, such as medical records, employment 
records, or records from other Federal agencies.  She was 
advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to her claim.  See 
38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2006 rating 
decision, June 2006 SOC, March 2007 SSOC, August 2007 SSOC, 
January 2008 SSOC, and June 2008 SSOC explained the basis for 
the RO's action, and the SOC and SSOCs provided her with 
additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran was afforded various 
VA examinations during the pendency of her appeal.  The Board 
notes that the VA examination reports contain sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and features of the disability on appeal to 
provide probative medical evidence adequate for rating 
purposes. It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, the Board finds no prejudice 
to the Veteran in proceeding with the present decision.  
Since the claim is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

Accordingly, VA has satisfied its duty to assist the Veteran 
in apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected disability is rated under DC 
5299-5276.  Diagnostic Code 5299 is used to identify 
musculoskeletal disorders (here, plantar fasciitis) that are 
not specifically listed in the schedule, but are rated by 
analogy to similar disabilities under the schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5276 provides ratings 
for acquired flatfoot.  Moderate flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
atendo Achillis, and pain on manipulation and use of the 
feet, bilateral or unilateral, is rated 10 percent disabling.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo Achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

May 2004 private treatment notes indicate that the Veteran 
had a three phase bone scan.  It was noted in the Veteran's 
history that the feet and ankle pain was out of proportion 
following the marching injury.  The results of the bone scan 
were negative.  An electromyogram (EMG) from May 2004 was 
also negative.  

D.H., M.D., a private neurologist, treated the Veteran in May 
2004 and wrote that the Veteran was having pain and cramps, 
with a burning-like sensation.  The Veteran reported that for 
the last few weeks she had been using up to three Vicodin a 
day for pain.  Previously the Veteran had used Advil and 
Aleve.  The Veteran denied any burning-like sensation or 
causalgia on further questioning, and she had some 
paresthesia and dysesthesia.  She stated that if she stood 
for more than 20 minutes or walked for less than a mile the 
pain in her feet increased.  On examination there was no 
discoloration of the feet, and pedis dorsalis and posterior 
tibialis pulsation were normal.  Temperature was grossly 
normal, and pinprick, light touch, vibration and positional 
senses were appreciated.  No hyperesthesia, dysesthesia or 
allodynia was identified.  Knee and Achilles reflexes were 
brisker than average.  Strength in the extremities was full, 
and Tinel's and Phalen's signs were negative over the 
posterior tibial and peroneal nerve on both sides.  Dr. H 
diagnosed the Veteran with bilateral foot pain, exact 
etiology unknown, probable plantar fasciitis, and tendonitis.  
On physical and neurological examination the Veteran's 
symptoms were not compatible with reflex sympathetic 
dystrophy or chronic regional pain syndrome.  Dr. H also felt 
that the Veteran had rule out tarsal tunnel in the anterior 
and/or posterior on both sides.  

Dr. H prescribed Bextra and Neurontin in June 2004, which the 
Veteran did not find helpful.  She continued to take 
Percocet.  Her feet had normal circulation, coloration and 
temperature, and Dr. H did not believe that the Veteran had 
reflex sympathetic dystrophy or chronic regional pain 
syndrome.

The Veteran had a VA general medical examination in March 
2005.  She reported difficulty in a position as a bartender 
because of having to be on her feet a lot when it got busy 
and having to carry cases of beer.  The Veteran complained 
that her feet would swell after walking a mile, and she rated 
the pain in the feet as a six out of 10.  Walking worsened 
the pain, and she wore an ace wrap.  She occasionally did 
exercises she had been given, and there was occasional 
numbness and tingling of her toes when she did not have shoes 
on.

On examination the Veteran was able to move each individual 
toe, had no tenderness to the feet, and repetitive stair 
climbing and ambulation did not produce any flare.  There was 
no pain on manipulation, evidence of any malalignment of the 
Achilles tendon, edema, or tenderness of either foot.  No 
corrective devices were being worn and the Veteran was able 
to work and attend school.  There was no evidence of any 
plantar tenderness on palpation and no evidence of any 
Achilles tendonitis with striking the Achilles tendon.  
Strength and range of motion in the upper and lower 
extremities were full.  The examiner diagnosed the Veteran 
with mild pes planus.

VA physical therapy records for plantar fasciitis from April 
to May 2005 show that the Veteran reported pain in her feet 
since March 2003.  She could not run and taking children 
roller skating had aggravated her feet.  In addition to 
bilateral foot pain, the Veteran had loss of ankle range of 
motion, bilateral lower extremity weakness, impaired gait, 
and "loss of age appropriate activity choices."   The 
Veteran was wearing shoes with orthotics, and she had sharp 
pain in her toes when barefoot.  She also wrapped her arches 
because she felt they needed to be held higher than the 
orthotics did.  At the final session, in May 2005, it was 
noted that there would be no further physical therapy at that 
time and that the Veteran had a comprehensive program that 
she needed to do consistently.  Her attempts at stretching 
and strengthening were described as ineffective, but it was 
noted that she had difficulty with some of the exercises 
because of pain.  

At July 2005 VA orthopedic treatment the Veteran complained 
of bilateral arch and plantar fascia insertional pain.  She 
was wearing custom orthotics with medial heel wedge, and 
reported no improvement after physical therapy.  She had been 
seen in the neurology department, and had a negative work up 
for hereditary polyneuropathy.  The Veteran had bilateral pes 
planovalgus and bilateral plantar fasciitis with orthotics 
for planovalgus.  There was a reconstitution of the arch with 
a heel raise and she was able to perform a single leg heel 
raise.  The Veteran was tender to palpation over the medial 
arch and plantar fascia insertion, ankle range of motion was 
30 degrees, and dorsiflexion was 20 degrees.  The feet were 
symmetrical with appropriate subtalar motion, there was no 
motor weakness or sensory deficit, and dorsalis pedis pulse 
was moderately impaired.  A lidocaine and cortisone injection 
was administered to the left fascial insertion.  She was 
advised at treatment the following day that she should apply 
ice to her feet instead of heat.

The Veteran wrote in her September 2005 Notice of 
Disagreement that her foot bothered her from the time that 
she woke up in the morning, especially with the first few 
steps.  She was unable to stand for long and was taking anti-
inflammatory medication, which was not helping.

At October 2005 VA orthopedic treatment, the Veteran said 
that the injection from prior treatment had not helped.  An 
X-ray showed minimal bilateral pes planus.  It was noted that 
the majority of symptoms were in the plantar midfoot.  The 
Veteran had VA podiatry treatment in November 2005 at which 
she reported having some relief with arch supports.  However, 
she had continuing pain and she limited her activities.  Her 
arches and legs were stiff upon getting up in the morning and 
loosened up with walking.  With brief walking or standing 
there was pain in both arches, in the inner sides of the 
feet, and long the medial and posterior compartments of both 
lower legs.

On examination both feet had fairly normal arch structure 
without weight bearing.  Upon forefoot loading there were 
signs of pes planus, and there was a medial bulge at the 
navicular region of both feet.  No palpable masses or defects 
were noted.  She was diagnosed with bilateral pes planus, 
bilateral posterior tibial dysfunction, and bilateral chronic 
plantar fasciitis.

The Veteran had a VA examination in January 2006.  The pain 
in her feet was located at the longitudinal arch and 
bilateral heels.  The nature of the pain varied from sharp to 
numbing.  Walking aggravated the pain to a level of nine of 
10 and icing improved it to a five out of 10.  The pain would 
constantly come and go, and there were no flare-ups.  Walking 
on stairs caused a tighter Achilles tendon and sharp pain in 
the toes.  Standing was limited to 20 minutes and walking was 
limited to 10 minutes due to foot pain.  

On examination, toe and tandem gait were normal, there was no 
foot deformity, calcaneal was neutral bilaterally, 
longitudinal arch had one finger breadth bilaterally, and 
there was no hallux valgus bilaterally.  There was no pain 
bilaterally on plantar flexion, inversion, or eversion, and 
there was diffuse tenderness along the ankle mortise and 
ankle joints.  On standing, the arches were normal and the 
one finger breadth was maintained at the arch height 
bilaterally.  There was no tenderness at the navicular bone 
bilaterally and the Veteran no longer used a shoe insert.  
She had slight tenderness at the plantar calcaneus spur area 
bilaterally.  The Achilles tendon had no swelling, but there 
was slight tenderness bilaterally.  The metatarsal head had 
no tenderness bilaterally and the plantar fascial insertion 
area to the calcaneus had slight tenderness bilaterally.  In 
the middle of the plantar fasciitis there was no tenderness 
bilaterally.  X-rays of the foot were normal, and the 
examiner did not feel that there was pes planus.

At February 2006 VA podiatry treatment the Veteran reported 
that she received new orthotics but had been unable to wear 
them due to discomfort.  Therefore, she returned to her old 
ones.  The Veteran said that her arches and legs were stiff 
in the morning and loosened with walking.  With brief walking 
or standing there was pain in both arches, along the inner 
sides of both feet, and along the medial and posterior 
compartments of both feet.  Examination was consistent with 
flexible pes planus deformity and pes planus.  The Veteran 
was diagnosed with possible minimal bilateral pes planus.  At 
June 2006 VA podiatry treatment the Veteran said that her new 
orthotics worked better than her previous ones but that pain 
continued to limit her activity.  She continued to be 
diagnosed with possible minimal bilateral pes planus.  At 
August 2006 and October 2006 VA podiatry treatment it was 
noted that dual density orthotics had been too thick but that 
the Veteran continued to wear functional orthotics and 
experienced significant pain.  She said at the August 2006 
treatment that physical therapy had helped but that her pain 
would return to the previous level after treatment.  She 
continued to be diagnosed with possible minimal bilateral pes 
planus. 

At December 2006 VA treatment the Veteran had a cortisone 
injection in her left heel.  She reported that her left heel 
was more painful than the right.  The Veteran reported at 
January 2007 follow up treatment that her left heel had been 
doing well since her last visit, and she rated the pain as a 
two out of 10.  She had a cortisone injection in the right 
foot, and at March 2007 treatment she reported that the pain 
was relieved until the prior month, when she began to 
experience significant pain on both arches with increased 
walking.  It was noted that there could be minimal pes planus 
bilaterally.

The Veteran had VA pain treatment in April 2007.  The chief 
complaint was pain in the neck and low back, and it was noted 
that there was bilateral foot pain associated with numbness 
and tingling with some weakness, not related to the back.

In June 2007 the Veteran had another VA examination for her 
feet.  The Veteran reported having temporary relief from the 
injections.  She had bilateral foot pain with the left 
sometimes greater than the right, and she rated the intensity 
of the pain as an eight out of 10.  The pain was worse in the 
morning and in the evening.  Standing or walking five to 10 
minutes caused the pain to increase, and resting caused 
relief.  The Veteran was taking OxyContin, one or two tablets 
per day, and she also used ice and heat.  She had custom shoe 
inserts and a handicapped parking permit.  The Veteran had 
changed her career goals in order to able to be on her feet 
less, was not able to do yard work, and slept poorly due to 
foot pain.  On examination the skin on the feet was intact 
and warm with good circulation and without calluses.  There 
was no edema, the toes were without deformity, there was no 
hallux valgus, the longitudinal arch was decreased without 
weight bearing, and with weight bearing it was in "total" 
contact with the floor.  The Achilles tendons were in good 
alignment, with pain with pressure and motion.  The mid- and 
forefeet were in good alignment, and there was tenderness to 
palpation at the plantar fascia, the calcaneus, and through 
the longitudinal arches.  The Veteran's shoes showed uneven 
wear and increased wear at the right heel posteriorly.  Gait 
was slow and wide based with support.  The examiner diagnosed 
the Veteran with bilateral pes planus.

At March 2009 VA podiatry treatment, the Veteran reported 
that her last trigger point injection to her left heel, which 
was in February 2008, provided about one month of relief.  
The Veteran continued to take two to three Percocet a day and 
did not feel that her orthotics were helping as much as they 
previously did.  She had pain in her heels and arches that 
was limiting activity.  The Veteran received trigger point 
injections in both heels.

D.S.T., DPM, a VA treating provider, wrote in April 2009 that 
the Veteran had been diagnosed and treated for bilateral 
flexible pes planus, bilateral posterior tibial dysfunction, 
bilateral chronic plantar fasciitis, and bilateral tarsal 
tunnel syndrome and tibial neuritis.  Mr. T wrote that the 
Veteran had been treated with multiple orthotics, physical 
therapy, short leg casting, plantar fascial night splints, 
lidocaine/analgesic ointments, NSAIDS, and pulse dose 
steroids with only little or temporary relief of pain and 
improved function.   Multiple trigger point injections in 
both feet only provided temporary relief, and surgical 
intervention was being considered.  Mr. T wrote that in his 
experience, veterans with similar complaints, physical 
findings, and limitation to physical activity were granted a 
30 to 50 percent evaluation.  He indicated that the Veteran's 
condition was "guarded" and that even with surgical 
intervention it was highly unlikely that the Veteran would 
ever be completely pain free or return to normal physical 
activity.  

The Veteran testified at the March 2010 hearing that she can 
no longer do activities such as rollerblading, basketball or 
ice skating because of her feet and that they hurt when she 
stands for long periods of time.  She had switched jobs and 
her major in school because of her feet and it affected her 
sleep.  Orthotics provided some relief and standing and 
working increased the pain.  The Veteran estimated that she 
could stand for ten minutes and walk for about a block before 
the pain began to increase.  Medication had not provided 
relief, and she further testified that her feet would lock up 
about a couple of times per week.  The Veteran was not going 
to get additional cortisone injections because the last ones 
had been so painful, and she was unsure if she wanted to take 
the risk of having surgery.

After reviewing the evidence of record, the Board finds that 
the Veteran is not entitled to an evaluation in excess of 10 
percent for her bilateral pes planus with plantar fasciitis.  
An evaluation of 30 percent, the next highest for the 
service-connected disability, requires objective evidence of 
a marked deformity (pronation, abduction, etc.), pain on 
manipulation and use on accentuated, indication of swelling 
on use, and characteristic callosities.  An evaluation of 20 
percent is available if the symptomatology exists for one 
foot.  38 C.F.R. § 4.71a, DC 5276.

The record shows that the Veteran has pain on manipulation 
and use accentuated in both feet.  However, it does not show 
that the other requirements of an increased evaluation are 
present.  At the VA examinations in January 2006 and June 
2007 there was no foot deformity on examination.  
Furthermore, at VA treatment there were no noted marked 
deformities of the feet.  Although the record shows that the 
Veteran has had pain in her feet, it does not show that there 
is swelling on use   Furthermore, there is no indication that 
the Veteran has characteristic callosities.  At the June 2007 
VA examination it was specifically noted that the feet were 
without calluses or edema.  The Board appreciates Dr. T's 
letter about the Veteran's feet and notes that the Veteran's 
rating for bilateral pes planus is based on the evidence of 
record.  Unfortunately the record indicates that the Veteran 
does not qualify for an evaluation in excess of 10 percent 
for bilateral pes planus.  See 38 C.F.R. § 4.71a, DC 5276.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for her service-connected bilateral pes 
planus with plantar fasciitis, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time during the claims period has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus with plantar fasciitis is denied.


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


